DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 4/14/2021.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al. (2003/0065311, previously cited).
Concerning claim 37, as illustrated in Figs. 1-4 & 7-8, Wang et al. disclose a surgical system (system 10; [0018]) comprising:
(a) a control unit (controller 46/master controller 78; [0021-0022], [0082]); 
(b) a surgical instrument (surgical instrument 22 or 24; [0020]) comprising: 
i. a transmission portion, wherein the transmission portion comprises a translatable member (rod 92 moves to rotate first finger 88; [0083-0085]), 
ii. an end effector attached to the transmission portion (end effector 80 having finger 88 that is pivotally connected to second finger 90 to hold tissue and is actuated by rod 92; [0083-0085]), 
iii. one or more sensors communicatively coupled to the control unit (fingers of the instrument have pressure sensors and proximal extending lead wires, that sense the reacting force provided by the object being grasped by the end effector and provide pressure sensor signals Fs to controller 46/master controller 78; [0082]), 
iv.  a casing having at least a portion of the transmission portion and at least one of the one or more sensors positioned therein (outer sleeve 96, disconnect fastener 98, and arm 84 comprise a casing holding rod 92 and lead wires from pressure sensors; [0082-0083]; Fig. 7), and 
iv. one or more motors positioned in the casing and communicatively coupled to the control unit, wherein at least one motor of the one or more motors is operable to translate the translatable member of the transmission portion relative (motor 118 is positioned within arm 84 rotates lead screw 114 which in turn moves load cell 110 in a linear manner that drives tool rod 92 to rotate first finger 88 upon control signal Cm from controller 46/master controller 78; [0083], [0085]); and 
(c) a remote controller communicatively coupled to the control unit (master handle 50 or 52/master handle assembly 130 having master handles 132 are coupled to controller 46/master controller 78; [0023], [0086]), wherein the remote controller comprises a force-feedback component (pressure sensor signals Fs are sent from instrument to controller 46/master controller 78to create pressure feedback; [0082]), a user input device configured to move from a first position toward a second position (handle 50 or 52 comprises first gripper 146 that is pivotally connected to second stationary gripper 148 such that rotation of first gripper 146 causes controller 46/master controller 78to output a signal to move the fingers of the end effector; [0087]), and a position sensor configured to sense a position of the user input device and generate a position signal (joint Jm5 allows a surgeon to open and close a gripper ; 
wherein the control unit is operable to receive an input signal from the one or more sensors (controller 46/master controller 78receives pressure sensor signals Fs; [0082]); 
wherein the control unit is operable to output one or more signals to the one or more motors (controller 46/master controller 78 receives input signals from the handles 50 and 52, computes a corresponding movement of the surgical instruments, and provides output signals to move the robotic arms and instruments, where motor 118 motor receives input commands from the controller 46 and activates, accordingly; [0023], [0026-0029], [0085]); 
wherein the force-feedback component is configured to activate in response to the input signal generated by the one or more sensors (fingers of the instrument have pressure sensors, pressure sensor signals Fs, that sense the reacting force provided by the object being grasped by the end effector; [0082]), 
wherein the user input device is configured to actuate the end effector (handle 50 or 52 comprises first gripper 146 that is pivotally connected to second stationary gripper 148 such that rotation of first gripper 146 causes controller 46/master controller 78to output a signal to move the fingers of the end effector; [0087]), and 
wherein the remote controller is operable to output one or more signals and the position signal to the control unit (controller 46/master controller 78receives input signals position sensors corresponding to Jm1-6 from the handles 50 and 52, computes a corresponding movement of the surgical instruments; [0023-0024], [0085]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-18, 21-25 & 27-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2003/0065311), as applied to claim 16, in further view of Houser et al. (2007/0239028, previously cited).
Concerning claim 16, as illustrated in Figs. 1-4 & 7-8, Wang et al. disclose a surgical system (system 10; [0018]) comprising:
(a) a control unit (master controller 78; [0021-0022], [0082]); 
(b) a surgical instrument (surgical instrument 22 or 24; [0020]) comprising: 
i. a transmission portion having a translatable member (rod 92 moves to rotate first finger 88; [0083-0085]), 
ii. an end effector (end effector 80 having finger 88 that is pivotally connected to second finger 90 to hold tissue; [0083]), 
iii. one or more sensors communicatively coupled to the control unit (fingers of the instrument have pressure sensors, pressure sensor signals Fs, that sense the reacting force provided by the object being grasped by the end effector and provide them to master controller 78; [0082]), and 
iv. one or more motors communicatively coupled to the control unit, wherein at least one motor of the one or more motors is operable to translate the translatable member of the transmission portion (motor 118 rotates lead screw 114 which in turn moves load cell 110 in a linear manner that ; 
(c) a remote controller communicatively coupled to the control unit (master handle 50 or 52/master handle assembly 130 having master handles 132 are coupled to master controller 78; [0023], [0086]); 
(d) a device interface (computation block 60/6264/66/68; [0027-0029]); and 
(e) a surgeon interface (inherent surgeon input device for scale factors and/or button 58; [0026-0028]), 
wherein the device interface is communicatively coupled to the remote controller, the control unit, and the surgeon interface (computation block 60/6264/66/68 is communicatively coupled to master manipulator 50 or 52, master controller 78; Fig. 4), 
wherein the control unit is operable to receive an input signal from the one or more sensors (master controller 78 receives pressure sensor signals Fs; [0082]); 
wherein the control unit is operable to output one or more signals to the one or more motors (master controller 78 receives input signals from the handles 50 and 52, computes a corresponding movement of the surgical instruments, and provides output signals to move the robotic arms and instruments, where motor 118 motor receives input commands from the master controller 78 and activates, accordingly; [0023], [0026-0029], [0085]); 
wherein the control unit is operable to output one or more signals to the remote controller (master controller 78 receives the pressure sensor signals Fs and generates corresponding signals Cm that are provided to an actuator located within the ;
wherein the surgeon interface is operable to output one or more signals to the device interface (scale factor input outputs the surgeon’s input to computation block 60/6264/66/68; [0027-0029]); 
wherein the remote controller is operable to output one or more signals to the device interface (master manipulator 50 or 52 outputs signals to computation block 60/6264/66/68; at least [0027-0044]); and 
wherein the device interface is operable to output one or more signals to the control unit (computation block 60/6264/66/68 outputs adjusted movement signals with respect to at least the scale factor to move the instrument as desired, where the movement signals are indirectly outputted to the master controller 78 via force feedback signals Fs; at least [0027-0044], [0082]), 
wherein the device interface is configured to modify the one or more signals from the remote controller based on the one or more signals from the surgeon interface to define a modified one or more signals (movement signal is output from master manipulator 50 or 51 and is adjusted based on a scale factor; at least [0027-0044]); and 
wherein the device interface is operable to output the modified one or more signals to the control unit (computation block 60/6264/66/68 outputs adjusted movement signals with respect to at least the scale factor to move the instrument as desired, where the movement signals are indirectly outputted to the master controller 78 via force feedback signals Fs; at least [0027-0044], [0082]).

Concerning claim 17, Wang et al. disclose the remote controller (50 or 52) comprises one or more force-feedback components (pressure sensor signals Fs from pressure sensors are sent from instrument to master controller 78 to create pressure feedback) and wherein the control unit (78) is operable to activate the one or more force-feedback components ([0082]; Fig. 4). 
Concerning claim 18¸ Wang et al. wherein the control unit (78) comprises one or more selectable settings, and wherein the device interface (60/6264/66/68) is operable to alter the one or more selectable settings of the control unit (78) in response to an 
Concerning claim 21, Wang et al. disclose the device interface (computation block 60/6264/66/68) configured to receive an input from the surgeon interface indicating a tissue type, where the scale factor for jaw closure movement can indicate tissue type for clamping various types of tissue, wherein the device interface (computation block 60/6264/66/68) is configured to modify the one or more signals from the remote controller (50 or 52) based on the tissue type to define the modified one or more signals, and wherein the device interface (computation block 60/6264/66/68) is operable to output the modified one or more signals to the control unit (78) ([0027-0044], [0082]).
Concerning claim 22¸ Wang et al. disclose an additional input device (28/32/56) communicatively coupled with the device interface (computation block 60/6264/66/68) ([0020], [0023]; Fig. 1). 
Concerning claim 23, Wang et al. disclose the additional input device (28/32/56) comprising an image processing device (30) ([0020]). 
Concerning claim 24, Wang et al. disclose the remote controller (50 or 52) comprising a joystick ([0025]; Fig. 2-3).
Concerning claim 25, Wang et al. disclose the joystick is operable to generate a first signal of the one or more signals to the device interface (computation block 60/6264/66/68), wherein the first signal is configured to move the end effector (80) ([0024-0025], [0027], [0086])
claim 27, Wang et al. disclose the remote controller (50 or 52) to comprise a trigger (132) ([0023], [0086]).  
Concerning claim 28¸ Wang et al. disclose the translatable member (92) to comprise a blade shaft (92), wherein the one or more motors (110) comprises a blade shaft motor (110) operable to drive the blade shaft (92) ([0083-0085]; Fig. 6-7). 
Concerning claim 29, Wang et al. disclose the remote controller (50 or 52) comprising a first button (58) that is configured to activate the motor (110) ([0026]; Fig. 4). 
Concerning claim 30¸ Wang et al. disclose the translatable member to comprise a clamp shaft (92), wherein the one or more motors (110) further comprises a clamp shaft motor (110) that is operable to drive the clamp shaft (92) ([0083-0085]; Fig. 6-7).
Concerning claim 31, Wang et al. disclose the surgeon interface includes an inherent software user interface ([0028]). 
Concerning claim 32, Wang et al. fail to disclose the end effector comprising an ultrasonic blade.  However, Houser et al. disclose a surgical system comprising master controlled surgical instrument having an end effector (58) that comprises an ultrasonic blade (60).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Wang et al. such that the clamping end effector comprises an ultrasonic blade in order to provide the benefit of an end effector that can cut and coagulate tissue as taught by Houser et al. ([0001], [0005], [0009], [0036], [0038]; Fig. 3-5). 
Concerning claim 33, Wang et al. disclose the end effector comprising a clamp arm (88) configured to pivot relative to another clamp arm (90), wherein the translatable .  

Claim(s) 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2003/0065311), as applied to claim 16, in further view of Houser et al. (2009/0030437).
Concerning claim 34, as illustrated in Figs. 1-4 & 7-8, Wang et al. disclose a surgical system (system 10; [0018]) comprising:
(a) a control unit (controller 46/master controller 78; [0021-0022], [0082]); 
(b) a surgical instrument (surgical instrument 22 or 24; [0020]) comprising: 
i. a transmission portion having a translatable member (rod 92 moves to rotate first finger 88; [0083-0085]), 
ii. an end effector having a first jaw and a second jaw, wherein the first jaw is movable relative to the second jaw from an open position configured to receive a tissue therebetween toward a closed position configured to clamp the tissue therebetween (end effector 80 having finger 88 that is pivotally connected to second finger 90 to hold tissue; [0083]), 
iii. one or more sensors communicatively coupled to the control unit (fingers of the instrument have pressure sensors, pressure sensor signals Fs, that sense the reacting force provided by the object being grasped by the end effector and provide them to controller 46/master controller 78; [0082]), and 
iv. one or more motors communicatively coupled to the control unit, wherein at least one motor of the one or more motors is operable to translate the translatable member of the transmission portion (motor 118 rotates lead screw 114 which in turn moves load cell 110 in a linear manner that drives tool rod 92 to rotate first finger 88 upon control signal Cm from controller 46/master controller 78; [0085]); and 
(c) a remote controller communicatively coupled to the control unit (master handle 50 or 52/master handle assembly 130 having master handles 132 are coupled to controller 46/master controller 78; [0023], [0086]), wherein the remote controller comprises: 
(i) a clamp trigger operatively connected to the first jaw configured to move from a first position toward a second position to thereby respectively direct the first jaw from the open position toward the closed position (handle 50 or 52 comprises first gripper 146 that is pivotally connected to second stationary gripper 148 such that rotation of first gripper 146 causes controller 46 to output a signal to move the fingers of the end effector; [0087]), 
(ii) a sensor configured to sense a trigger position of the clamp trigger and generate a trigger position signal (joint Jm5 allows a surgeon to open and close a gripper and has a position sensor to provide feedback signals that correspond to the relative position of the handle; [0024]), and 
(iii) a force-feedback component (pressure sensor signals Fs from pressure sensors are sent from instrument to controller 46/master controller 78 to create pressure feedback; [0082]); 
wherein the control unit is operable to receive an input signal from the one or more sensors (controller 46/master controller 78 receives pressure sensor signals Fs; [0082]); 
wherein the control unit is operable to output one or more signals to the one or more motors (controller 46/master controller 78 receives input signals from the handles 50 and 52, computes a corresponding movement of the surgical instruments, and provides output signals to move the robotic arms and instruments, where motor 118 motor receives input commands from the controller 46/master controller 78 and activates, accordingly; [0023], [0026-0029], [0085]); 
wherein the control unit is operable to output one or more signals to the remote controller (controller 46/master controller 78 receives the pressure sensor signals Fs and generates corresponding signals Cm that are provided to an actuator located within the handle of master manipulator 50 or 52 to allow the surgeon to sense the pressure being applied by the instrument; [0082]); 
wherein the force-feedback component is configured to activate in response to the input signal generated from the one or more sensors (fingers of the instrument have pressure sensors, pressure sensor signals Fs, that sense the reacting force provided by the object being grasped by the end effector; [0082]), and 
wherein the remote controller is operable to output one or more signals and the trigger position signal to the control unit (controller 46/master controller 78 receives input signals position sensors corresponding to Jm1-6 from the handles 50 and 52, computes a corresponding movement of the surgical instruments; [0023-0024], [0085]).

Concerning claim 35, Wang et al. disclose the force-feedback component comprises at least one of a resistive force motor and a haptic feedback component ([0082]). 
Concerning claim 36, Wang et al. disclose the force- feedback component comprises the haptic feedback component, and wherein the haptic feedback component is operatively connected to the clamp trigger and thereby configured to provide haptic feedback via the clamp trigger (50 or 52) ([0082], [0088]). 

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2003/0065311, previously cited) in view of Houser et al. (2007/0239028, previously cited), as applied to claim 16, in further view of Farritor et al. (2009/0069821, previously cited).
45.    Concerning claim 26, Wang et al. in view of Houser fail to disclose the remote controller to comprise a directional pad. However, Farritor et al. disclose a surgical system comprising a remote controller (controller/external control component) for moving a robotic surgical instrument (10), the remote controller comprising any one of a touch screen, keyboard, steering wheel, button(s), thumb sticks, joystick, or a 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794